
	
		III
		112th CONGRESS
		2d Session
		S. RES. 616
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 13, 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Permanent Subcommittee on Investigations of the Committee on Homeland
		  Security and Governmental Affairs.
	
	
		Whereas, the Permanent Subcommittee on
			 Investigations of the Committee on Homeland Security and Governmental Affairs
			 conducted an investigation into the anti-money laundering and terrorist
			 financing vulnerabilities created when a global bank uses its U.S. affiliate to
			 provide U.S. dollars, U.S. dollar services, and access to the U.S. financial
			 system to high risk affiliates, high risk correspondent banks, and high risk
			 clients;
		Whereas, the Subcommittee has received a
			 request from a federal law enforcement agency for access to records of the
			 Subcommittee's investigation;
		Whereas, by the privileges of the Senate of
			 the United States and Rule XI of the Standing Rules of the Senate, no evidence
			 under the control or in the possession of the Senate can, by administrative or
			 judicial process, be taken from such control or possession but by permission of
			 the Senate;
		Whereas, when it appears that evidence
			 under the control or in the possession of the Senate is needed for the
			 promotion of justice, the Senate will take such action as will promote the ends
			 of justice consistent with the privileges of the Senate: Now, therefore, be
			 it
		
	
		That the Chairman and Ranking Minority
			 Member of the Permanent Subcommittee on Investigations of the Committee on
			 Homeland Security and Governmental Affairs, acting jointly, are authorized to
			 provide to law enforcement officials, regulatory agencies, and other entities
			 or individuals duly authorized by federal, state, or foreign governments,
			 records of the Subcommittee's investigation into the anti-money laundering and
			 terrorist financing vulnerabilities created when a global bank uses its U.S.
			 affiliate to provide U.S. dollars, U.S. dollar services, and access to the U.S.
			 financial system to high risk affiliates, high risk correspondent banks, and
			 high risk clients
		
